Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 1 of 15



                          EXHIBIT L

              Datasheet for BIG-IP® Virtual Edition




                     ORIGINAL COMPLAINT
                     Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 2 of 15


                                                                                                                           DATASHEET




                                 BIG-IP VIRTUAL EDITION



WHAT'S INSIDE                    Software-based application delivery services are critical to maintaining the
                                 adaptable and secure application infrastructure demanded by enterprises
2   Key Benefits
                                 undergoing digital transformation. F5 accelerates your transition to the cloud and
2   Private Cloud Deployments    software-defined architectures with virtual application delivery platforms that
3   Public Cloud Deployments     provide an agile, flexible, and efficient way to deploy advanced application and
                                 security services.
4	Hybrid & Multi-Cloud
   Deployments                   Many enterprises have or are planning to deploy applications across multiple cloud environments—

5	Colocation Deployments with   both public and private—making it more difficult to implement advanced, consistent and compliant
   Public Cloud Direct Connect   application services for every app in their portfolio. Furthermore, they are expanding beyond
                                 traditional monolithic applications and deploying more modern, dynamic application architectures
6	Integration with SDN
   Frameworks                    including containers and microservices that have unique requirements.

6	Achieving Hardware            Standardizing on F5 app services accelerates migration to, and between clouds, while providing
   Comparable Performance        consistent and advanced services for both monolithic and modern applications running in
   & Scalability
                                 those environments—helping you more easily support and manage your growing multi-cloud
6	Dynamic App Services for      application portfolio.
   Container Environments
                                 F5® BIG-IP® virtual editions (VEs) are the industry’s most scalable virtual application delivery
7	Automation & Orchestration
                                 controllers (vADCs)—facilitating high-performance application traffic processing across all leading
8	Centralized Management        hypervisors and cloud platforms—easing your transition from hardware to software. VE’s deliver all
   with BIG-IQ                   the same market-leading application delivery services—including advanced traffic management,

9	BIG-IP VE Specifications      application security, application acceleration, DNS, network firewalling and secure access
                                 management—that run on F5 purpose-built hardware. This similarity enables service configurations
12	Licensing Options
                                 and policies from existing F5 appliances to be reused and replicated on VE’s, simplifying cloud
12	BIG-IP Cloud Edition         migrations. VE’s can easily be provisioned and configured automatically by network operators
                                 and developers alike, allowing them to be integrated within existing CI/CD pipelines and ensuring
13	Free Trials
                                 all applications are deployed with the necessary security, compliance and traffic management
                                 capabilities. When used in conjunction with F5 BIG-IQ® Centralized Management, you can rapidly
                                 create, provision, and manage application services anywhere while gaining visibility into the health
                                 and performance of your multi-cloud apps, all from a centralized point of control.

       DataCloud Technologies, LLC                                                                                  Page | L-1
                      Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 3 of 15



AVAILABLE BIG-IP MODULES:              KEY BENEFITS
• BIG-IP Local Traffic Manager (LTM)   Increase multi-cloud agility                        Use modern application architectures
                                       Quickly and easily spin up, spin down, or migrate   Native integration with container orchestration
• BIG-IP DNS
                                       application delivery services across the data       environments lets you implement advanced app
                                       center and public cloud, using instant deployment   services that are as dynamic as your containers.
• BIG-IP Advanced Firewall
                                       options as needed.
  Manager (AFM)
                                                                                           Support high-performance requirements
                                       Accelerate deployments with automation              in the cloud
• BIG-IP Access Policy Manager
                                       Automate app services insertion with F5’s           Make the transition from hardware to software
  (APM)
                                       Automation Toolchain. It enables declarative        without the typical performance degradation
• Advanced WAF                         provisioning and configuration of BIG-IP VE         issues.
                                       across cloud environments and integration with
• SSL Orchestrator                     automation and CI/CD tools including Ansible,       Gain ultimate deployment and consumption
                                       Jenkins, and Terraform.                             flexibility
• BIG-IP Carrier Grade NAT                                                                 Deploy BIG-IP VE across the broadest array of
  (CGNAT)                              Optimize application and security services          supported hypervisor and cloud platforms with
                                       Implement robust security and traffic management    the freedom to consume through perpetual, utility,
• BIG-IP Policy Enforcement
                                       services to keep your apps available, protected     subscription, or enterprise licensing agreement
  Manager (PEM)
                                       and compliant—regardless of deployment location.    (ELA).



                                       PRIMARY CLOUD SCENARIOS

                                       BIG-IP virtual editions (VEs) can be used to deliver a consistent set of advanced application
                                       services in the four primary cloud scenarios described below: private cloud/software-defined data
                                       center (SDDC), public cloud, multi/hybrid cloud, and colocation with cloud interconnect.



                                       PRIVATE CLOUD USING SOFTWARE-DEFINED ARCHITECTURES

                                       Enterprises are migrating to private cloud/SDDCs to achieve agility, application time to market,
                                       and to provide control to application owners and developers via a self-service portal or
                                       catalog. A private cloud or SDDC using F5 application services is ideal for speeding application
                                       deployments, enabling dynamic changes in the data center, and matching infrastructure services
                                       to workloads using a per-app model. F5 products and solutions integrate with the leading private
                                       cloud technology platforms, including OpenStack, VMware, Cisco, and Microsoft Azure Stack. F5
                                       provides cloud solution templates and supports open source tools like Heat, Ansible, and open-
                                       vm-tools to orchestrate and automate the deployment of app delivery and security services.




                                       DATASHEET / BIG-IP VIRTUAL EDITIONS                                                                    2



        DataCloud Technologies, LLC                                                                                       Page | L-2
                          Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 4 of 15



                                          Flexibility and high performance in a two-tier hybrid architecture

                                          Some enterprises are moving to a two-tier architecture as part of their SDDC transformation. At
                                          the edge of the network is the application tier that provides front-door services including L4 traffic
                                          management, DDoS firewall, or SSL offload—for all traffic entering the network, based on overall
                                          business and security policies. Services that deal with high-volume traffic require the highest
                                          performance and scalability, a case where dedicated, purpose-built hardware can be more cost-
                                          efficient than commodity servers. The per-app tier manages the application stack inside the data
                                          center, which leverages highly scalable, flexible software to deliver advanced application and
                                          security services on a per-application basis. This two-tier hybrid data center model (see Figure 1)
                                          offers the best of both worlds: hardware where it’s needed and software agility close to the app.

                                                                                                                                               PER-APPLICATION SERVICES TIER
Figure 1: Two-tier architecture with F5
hardware or shared multi-app VE at the                                                                                                   App Layer Traffic Management +
                                                                                                                                          Advanced Web App Firewall

edge and per-app VEs.
                                                                                                                                                    BIG-IP
                                                                                                                                                     VE
                                                                                   APPLICATION SERVICES TIER
                                                                                                                                              Per-App VE                       App 1
                                                                                        DDoS Protection + DNS +                          One Commercial Server
                                                                                Access Management/Identity Federation +
                                                  SUBSCRIBERS                        Load Balancing to App Stacks

                                                                                                                                         App Layer Traffic Management +
                                                                                                                                          Advanced Web App Firewall
                                                                                                              BIG-IP
                                                                                                               VE

                                                                                  BIG-IP Platform  Multi-App                                        BIG-IP
                                                                                                                                                     VE
                                                                                (+HW Acceleration)    VE
                                                                                                                                              Per-App VE                       App 2
                                                                                                   REST API                              One Commercial Server


                                                                                                                                         App Layer Traffic Management +
                                                                                                                                          Advanced Web App Firewall



                                                                                                                                                    BIG-IP
                                                                                                                                                     VE
                                                                                                                          BIG-IQ
                                                                                                                                              Per-App VE                       App N
                                                                                                                                         One Commercial Server
                                                                                          Orchestration             BIG-IQ
                                                                                         and Automation           Centralized
                                                                                                                  Management

                                                                                                                 Per-App Dashboard,
                                                                                                                Reporting, and Licence
                                                                                                                    Management




                                          DEPLOY APPLICATIONS IN AND ACROSS PUBLIC CLOUD ENVIRONMENTS
                                          Deploying applications in the leading public clouds gives you the flexibility and scalability you
                                          want, without the investment and capital costs associated with building out additional private
                                          data centers. Using F5 application and security services delivered by BIG-IP VEs provides the
                                          following benefits:


                                            • Repeatable architectures across cloud environments—as you expand and adopt new
                                               clouds, reuse the same secure, validated, and compliant architecture to accelerate multi-
                                               cloud adoption and simplify operations.

                                            • Reduced tool sprawl and operational complexity—standardizing on familiar services that
                                               are cloud-agnostic makes deploying and maintaining apps across cloud environments
                                               quicker and easier.




                                          DATASHEET / BIG-IP VIRTUAL EDITIONS                                                                                                          3



         DataCloud Technologies, LLC                                                                                                                         Page | L-3
                          Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 5 of 15



                                              • Consistent levels of availability, performance, and security—provide your customers with
                                                 an excellent user experience while protecting both your revenue and reputation.

                                              • Faster time to market—rapidly provision advanced application services when launching
                                                 new applications or migrating existing applications to the public cloud.

                                              • Deep integration with public cloud providers—dynamically scale out app services through
                                                 integration with AWS Auto Scaling, or easily apply advanced application security with an out-of-
                                                 the-box, pre-configured web application firewall (WAF) solution in the Azure Security Center.

                                              • Flexible licensing models— consume with a licensing model supportive of your business
                                                 requirements, whether that’s as a subscription, enterprise licensing agreement (ELA), pay-
                                                 as-you-go, or on a perpetual-basis.

                                                                                                    CLOUD
Figure 2: BIG-IP VE's deployed within an
autoscaling architecture—either within or                                                                   AUTOSCALE GROUP

across availability zones—to ensure that                                             AUTOSCALE                  SERVER
your apps are available and secure while                                               GROUP                     POOL
optimizing costs as your apps scale to
match demand.                                                                          BIG-IP
                                                                                        VE


                                                                                       BIG-IP
                                                                                        VE


                                                                                       BIG-IP
                                                                                        VE




                                            APPLICATION PORTABILITY ACROSS HYBRID AND MULTI-CLOUD ENVIRONMENTS

                                            Despite the many benefits of public cloud deployments, enterprises often avoid moving
                                            all applications or data to the public cloud due to perceived loss of control, risk, regulatory
                                            compliance, and lack of support for legacy application design. As a result, many elect to operate
                                            within a hybrid cloud or hybrid multi-cloud model whereby part of their operations run in the
                                            public cloud(s) while components unable to move to the cloud or that require advanced security
                                            and compliance monitoring remain on-premises. In some scenarios, applications operate across
                                            environments to increase redundancy or to allow greater scale-out capacity when needed. F5
                                            increases the portability of these apps while reducing management overhead by providing a set
                                            of standardized application services that can be reused wherever an app is currently running, or
                                            wherever it’s redeployed to. In Figure 3, internet-facing front-end applications are deployed in the
                                            public cloud while mission-critical workloads with greater security and compliance requirements
                                            run on-premises. A direct connection links the two environments to reduce latency.




                                            DATASHEET / BIG-IP VIRTUAL EDITIONS                                                                     4



          DataCloud Technologies, LLC                                                                                           Page | L-4
                             Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 6 of 15




                                                                            L4-7 SERVICES                                             L4-7 SERVICES

                                                                                                            VPN
                                                                                                                                         BIG-IP
                                                                                                                                          VE




                                                                                                           Direct
                                                                                                          Connect




                                                                               COMPUTE



                                                                                                                                       FRONT END

Figure 3: Hybrid cloud deployment with                                                                                                   CLOUD
BIG-IP Virtual Editions supporting apps                                        STORAGE
across public cloud and data center.
                                                                             DATA CENTER




                                                   COLOCATION DEPLOYMENTS WITH DIRECT CONNECT TO PUBLIC CLOUD

                                                   Many enterprises operate their application portfolio in a hybrid cloud model similar to that shown
                                                   in Figure 3. But, for some, there may be an associated latency increase caused by large distances
                                                   between their data center and cloud edge locations. For these organizations, the best option is to
                                                   deploy on-premises apps within a colocation facility and use direct connections to connect both
                                                   ends of their hybrid architecture. F5 BIG-IP VE can also be deployed in these colocation facilities
                                                   and used to provide application service insertion for both apps deployed in the colocation and
                                                   those running in the public cloud. As a result, consistent app services can be implemented for
                                                   apps running in different cloud environments.


                                                                                                          AWS                                              AZURE

                                                                                             App 1      App 2       App N                         App 1    App 2      App N




                                                                                                         BIG-IP                                   BIG-IP    BIG-IP     BIG-IP
                                                                                                          VE                                       VE        VE         VE




                                                                                                                                  Internet
                 VMWARE DATA CENTER                   AZURE STACK DATA CENTER                INTERCONNECT PROVIDER                                         DEVICES

                 Local and Global Delivery +            Local and Global Delivery +            App Delivery Services +
                     Network Security                       Network Security                       SSL + Access +
                                                                                                App Security Services


                                          BIG-IP                                 BIG-IP
                                           VE                                     VE                                     BIG-IP
                                                                                                                          VE




                                                   Figure 4: Consistent application services across public cloud, private cloud, data center, and colocation facilities.



                                                   DATASHEET / BIG-IP VIRTUAL EDITIONS                                                                                            5



         DataCloud Technologies, LLC                                                                                                                                 Page | L-5
          Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 7 of 15



         INTEGRATION WITH SDN FRAMEWORKS

         Software-defined networking (SDN) achieves agility, flexibility, and cost-efficiency in terms of
         overcoming the complexity of networking infrastructure in data centers today. SDN seeks to
         operationalize the network through virtualization and abstraction, similar to what has occurred
         for servers and storage. However, while SDN has focused on stateless L2–3 connectivity, there
         remains the need for stateful and flow-aware L4–7 services. Through its Technology Alliance
         partnerships, F5 is completing the SDN vision by integrating its intelligent app delivery services
         with leading SDN architectures (VMware NSX, Cisco ACI) via BIG-IP plug-ins and REST APIs.
         In addition, BIG-IP platforms can serve as SDN gateways, bridging virtualized networks and
         traditional network architectures to provide a smooth transition and investment protection.



         ACHIEVE HARDWARE-COMPARABLE PERFORMANCE WITH SOFTWARE
         A significant inhibitor of cloud adoption among large enterprises and especially service providers, is
         the reduction in performance typically associated with a transition from hardware to software. This
         means that, for many, the promise of increased deployment agility and scalability the cloud offers may
         not be worth sacrificing low latency, highly responsive user experiences their data center delivers.

         The BIG-IP Virtual Edition is the most scalable, high performing virtual ADC available, capable of
         supporting 100Gbps NICs within a single instance, meaning you don’t have to choose between
         agility and high performance—you can have both. Below are a few examples of how BIG-IP Virtual
         Edition has been augmented to provide even greater performance.


           • High Performance VEs—these VE instances aren’t limited by a throughput cap, but are
              instead licensed by the number of vCPU cores that can be allocated. That lets you optimize
              the underlying host hardware and achieve 85Gbps+ of L4 throughput.

           • SR-IOV and Advanced Network Interface Card (NIC) support—BIG-IP VE’s driver is
              optimized to interact directly with underlying NIC’s using Single Root I/O Virtualization (SR-
              IOV), significantly improving throughput performance and reducing latency. SR-IOV can be
              enabled in AWS using AWS ENA, in Azure with Azure Accelerated Networking, and in private
              cloud environments with select Intel, Mellanox, Broadcom, and Emulex NIC’s.

           • Accelerated cryptographic and compression processing—the BIG-IP VE can offload
              compute-intensive cryptographic functions and compression using Intel’s Quick Assist
              Technology, freeing up CPU cycles to focus on other important application tasks.


         DYNAMIC APP SERVICES FOR CONTAINER ENVIRONMENTS

         Organizations are rapidly adopting containerized environments to develop more agile and
         portable applications, typically using management and orchestration frameworks to coordinate
         the provisioning and automation of these workloads. But these apps still need services like SSL
         offload, routing, and web application protection


         DATASHEET / BIG-IP VIRTUAL EDITIONS                                                                      6



DataCloud Technologies, LLC                                                                                           Page | L-6
                           Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 8 of 15



                                           F5 Container Ingress Services (CIS) is a container integration solution that helps developers and
                                           system’s teams manage front-door ingress control and advanced application delivery and security
                                           services for container and Platform as a Service (PaaS) deployments. CIS integrate BIG-IP VE
                                           with native container environments and orchestration systems, including Kubernetes and RedHat
                                           OpenShift. That integration enablers dynamic Ingress HTTP routing, load balancing, and security
                                           for containers as they’re spun up.


                                                                                                  CLUSTER CONTROL PLANE
Figure 5: BIG-IP VE providing front-door
app services to containers using F5
Container Ingress Services.                         CLUSTER EVENT SUBSCRIPTION—NODE                                               CLUSTER EVENT SUBSCRIPTION—NODE

                                                   POD             POD                     POD                                   POD                   POD          POD


                                                                                                                                  CIS




                                                                                                            REST API
                                                                                                                       Container Ingress Service
                                                                                                                       pod subscribes to change
                                                                                                                       events, makes API calls to
                                                                                                                          after BIG-IP Config




                                                                       Application Traffic               BIG-IP              Telemetry Streaming
                                                                                                          VE
                                                                         • Request routing                                      • Application health
                                                                         • Load balancing             Automated                 • Attacks               Cloud Provider
                                                                         • Application firewall      Security and               • Platform health      Log Consolidation
                                                                         • BOT detection                                        • Throughput
                                                                         • SSL management
                                                                                                     App Services               • Requests




                                           AUTOMATION, ORCHESTRATION, AND PROGRAMMABILITY

                                           F5 offers many ways to program the application services fabric and network, enabling
                                           organizations to react in real time to operational and business events, automate deployment and
                                           configuration, and easily integrate into home-grown or third-party orchestration systems.


                                             • F5 Automation Toolchain Provides a set of open-source automation tools that make it
                                                faster and easier to deploy and configure BIG-IP VE via simple, yet powerful declarative
                                                interfaces—all of which can be consumed as part of a complete CI/CD pipeline. It includes:

                                                   • Declarative onboarding for L1–3 provisioning

                                                   • Application services extension 3 (AS3) for L4–7 configuration

                                                   • Telemetry streaming for aggregating, normalizing, and forwarding app stats and events
                                                      to third-party analytics tools

                                             • F5 Cloud Solution Templates Enable automatic deployment and bootstrapping of BIG-IP
                                                VEs across all leading public and private cloud environments and across a diverse range of
                                                architectural topologies, including HA and autoscaling.




                                           DATASHEET / BIG-IP VIRTUAL EDITIONS                                                                                             7



          DataCloud Technologies, LLC                                                                                                                        Page | L-7
          Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 9 of 15



           • F5 Cloud Failover Extension (CFE) An iControl LX extension that provides L3 failover
              functionality in cloud environments, effectively replacing Gratuitous ARP (GARP).

           • F5 iRules Scripting that provides granular traffic control and visibility, enabling
              customization, rapid response to errors in application code and security vulnerabilities,
              and support for new protocols.

         Visit F5’s GitHub repository for additional information on the F5 Automation Toolchain, Cloud
         Solution Templates, and other open-source extensions and integrations.



         CENTRALIZED MANAGEMENT OF BIG-IP VE

         F5® BIG-IQ® Centralized Management provides a unified point of control for your entire F5
         portfolio, ensuring your finger remains on the pulse of devices, modules, and licenses—helping you
         deliver optimal application availability, performance, and security. It provides a single pane of glass
         to manage and deploy F5 devices, including key BIG-IP modules like BIG-IP Local Traffic Manager
         (LTM), BIG-IP Application Security Manager (ASM), BIG-IP Advanced Firewall Manager (AFM),
         BIG-IP Access Policy Manager (APM), and BIG-IP DNS as well as other F5 solutions including SSL
         Orchestrator, Secure Web Gateway, DDoS Hybrid Defender, WebSafe, and MobileSafe.

         Use BIG-IQ Centralized Management to:


           • Automatically back-up images and configurations.

           • Monitor dashboards, reporting, and alerting.

           • Provide role-based access control (RBAC).

           • Obtain detailed analytics on a per-app basis.

           • Manage BIG-IP VE licenses.

           • Ensure consistent security and traffic management policies across your infrastructure.

           • Create, provision, and deploy new BIG-IP VE devices and app services.

           • Align to modern development practices and CI/CD workflows through Automation Toolchain.

           • Assign and manage machine identities and certificates via Venafi integrations.

         BIG-IQ’s VE license management lets you automate large-scale virtual ADC deployments,
         including per-app VEs, in supported clouds with an F5 subscription or ELA licensing. With BIG-IQ
         Centralized Management, you can spin up and provision individual VE licenses from a single
         license pool on demand. When resource requirements decrease, you can spin down the VE and
         return it to the license pool for future use.




         DATASHEET / BIG-IP VIRTUAL EDITIONS                                                                   8



DataCloud Technologies, LLC                                                                                        Page | L-8
                        Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 10 of 15



                                         SPECIFICATIONS

                                         Available in a range of performance options, F5 virtual editions can be sized and configured to
                                         suit the application services required. Maximum performance is based on applicable VE licensed
                                         performance ranges and resources (number of CPU cores/memory) allocated.

                                         Minimum resource requirements: 1vCPU, 2 GB RAM, and 10 GB disk.



                                         THROUGHPUT LICENSED VE

Figure 6: BIG-IP performance with Dell     PERFORMANCE                                                                      STARTING                          MAXIMUM *
PowerEdge R620 with Intel Xeon CPU
                                           L7 requests per second                                                           3,000                             450,000
E5-2670 0 @ 2.6GHz and Intel 82599EB
10-Gigabit SFP+ NIC—configured for PCI     L4 connections per second                                                        2,000                             135,000
pass-through with support for SR-IOV.
                                           L4 throughput                                                                    25 Mbps                           10 Gbps**

                                           Maximum L4 concurrent connections                                                1 million                         10 million

                                          SSL                                                                               STARTING                          MAXIMUM *

                                           SSL RSA TPS (2K keys)                                                            900                               3,800

                                           SSL throughput (RSA)                                                             23 Mbps                           4 Gbps

                                           SSL ECC TPS                                                                      1,200                             20,000***

                                           SSL throughput (ECC)                                                             23 Mbps                           5.4 Gbps

                                           SOFTWARE COMPRESSION                                                             STARTING                          MAXIMUM*

                                           Compression throughput                                                           20 Mbps                           4 Gbps

                                          DNS                                                                               STARTING                          MAXIMUM*

                                           Query response per second                                                        1,000                             250,000

                                          BIG-IP APM/SWG                                                                    STARTING                          MAXIMUM*

                                           BIG-IP APM access sessions                                                       5,000                             20,000

                                           BIG-IP APM concurrent users                                                      500                               5,000

                                           Secure web gateway sessions                                                      500                               10,000

                                         * Maximum performance specs are based on ideal lab testing conditions with maximum supported vCPUs and may vary due to customer or cloud provider
                                          environmental conditions, type of hypervisor used, and capacity of host server hardware. Please refer to SOL14810 on askf5.com for specific license and
                                          performance details that may impact your performance.
                                         ** 10 Gbps throughput requires use of NICs that support SR-IOV.
                                         *** Based on ECDHE_ECDSA_AES256_GCM_SHA384 cipher string, running BIG-IP TMOS v12.1.




                                         DATASHEET / BIG-IP VIRTUAL EDITIONS                                                                                                                        9



        DataCloud Technologies, LLC                                                                                                                                    Page | L-9
                          Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 11 of 15



                                             HIGH PERFORMANCE VE

Figure 7: BIG-IP LTM VE performance            PERFORMANCE                                                                                                        MAXIMUM*
on SuperMicro 2U server with dual
                                               L7 requests per second                                                                                             4.6 million
Intel® Xeon® Scalable Processors @
28cores (2.7GHz) and Intel XL710 40G           L4 connections per second                                                                                          1.4 million
NIC—configured for SR-IOV using VMware
ESXi 6.5 hypervisor. High performance          L4 throughput                                                                                                      85 Gbps**
VE licensed for 24 vCPUs, running BIG-IP
TMOS v15.x and later required.                 SSL                                                                                                                MAXIMUM*

                                               SSL RSA TPS (2K keys)                                                                                              30,000

                                               SSL throughput (RSA)                                                                                               32 Gbps

                                               SSL ECC TPS                                                                                                        100K

                                               SSL Throughput (ECC)                                                                                               37 Gbps




Figure 8: BIG-IP LTM VE performance            SSL WITH INTEL QAT                                                                                                 MAXIMUM*
on Neon City Platform with 2x Intel
                                               SSL RSA TPS (2K keys)                                                                                              95K
Xeon® Gold E5-6230N Processor, Intel®
QuickAssist Adapter 8970 with 3x QAT           SSL throughput (RSA)                                                                                               60 Gbps
Physical Functions (End-Point) and Intel
XL710 40G NIC – configured for SR-IOV          SSL ECC TPS                                                                                                        59K
using KVM CentOS 7.5. High Performance
VE licenses for 16vCPUs (for ECC) and          SSL Throughput (ECC)                                                                                               46 Gbps
20vCPUs (for RSA), running BIG-IP TMOS
v14.1.0.3 and later.

                                               BIG-IP DNS—Query responses per second                                                                              1.8 million

                                               BIG-IP APM—Access Sessions                                                                                         40,000

                                               BIG-IP APM concurrent users                                                                                        10,000




                                             SUPPORTED HYPERVISORS AND LINUX DISTRIBUTIONS

                                             F5 offers the most flexible deployment options in the industry, with support across all major
                                             virtualization platforms.


Figure 9: F5 BIG-IP VE support for the                                                                     25             200                                                           10
leading hypervisors. (For the full list of                                                  LAB            MBPS           MBPS             1 GBPS         3 GBPS         5 GBPS         GBPS
supported versions, please go to the VE
                                              VMware vSphere                                    ●              ●               ●               ●              ●                 ●            ●
Supported Hypervisors Matrix on ask.
f5.com.)                                      KVM and Community Xen                             ●              ●               ●               ●              ●                 ●            ●



                                              Microsoft Hyper-V                                 ●              ●               ●               ●              ●



                                             * Maximum performance specs are based on ideal lab testing conditions, optimized host and guest settings, maximum supported vCPUs, SR-IOV capable
                                              NICs, and may vary due to customer or cloud provider environmental conditions, type of hypervisor used, and capacity of host server hardware and NICs.
                                              Please refer to SOL14810 on askf5.com for specific license and performance details that may impact your performance.
                                             ** 85 Gbps throughput achieved using Mellanox CX-5 100G NIC configured for SR-IOV using KVM CentOS 7.5.




                                             DATASHEET / BIG-IP VIRTUAL EDITIONS                                                                                                                   10



         DataCloud Technologies, LLC                                                                                                                                    Page | L-10
                           Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 12 of 15




Figure 10: High-performance, VE-                                                            HIGH-PERF. SR-IOV                      HIGH-PERF. PARAVIRTUALIZED DRIVER
supported hypervisors. Note: The high
performance paravirtualized driver is        KVM                                                               ●                                                  ● (Virtio)

used as the default driver for throughput
licensed and high performance VE.            VMware vSphere                                                    ●                                              ●   (Vmxnet3)




                                            SUPPORTED PUBLIC CLOUD IAAS PROVIDERS

                                            F5 offers support for leading public cloud providers including Amazon Web Services, Microsoft
                                            Azure, Google Cloud Platform, and IBM Cloud.


Figure 11: F5 BIG-IP VE support for the                                                               25             200                                                        10
leading public cloud IaaS providers.                                                   LAB            MBPS           MBPS           1 GBPS        3 GBPS          5 GBPS        GBPS*      HPVE*
For details and a list of validated cloud
                                             Amazon Web Services**
providers, visit F5 Ready.                                                                  ●              ●             ●              ●              ●†             ●             ●         ●
                                             and GovCloud                                                                                                                                  (20G)***

                                             Amazon IC Marketplace                                         ●             ●              ●


                                             Microsoft Azure and
                                                                                            ●              ●             ●              ●              ●†             ●             ●         ●†
                                             Government                                                                                                                        (10G)****   (10G)****

                                             Google Cloud Platform                          ●              ●             ●              ●                             ●             ●         ●


                                             VMware on IBM Cloud ††                                        ●             ●              ●                             ●


                                             Alibaba Cloud International                                   ●             ●              ●                             ●             ●


                                             Oracle Cloud Infrastructure †                                 ●             ●              ●                             ●             ●



                                            * 10Gbps & HPVE throughput limit applies to non-Internet facing IP traffic only—due to cloud platform ingress throughput limitations.
                                            ** Includes VMware on AWS.
                                            *** Achievable using AWS ENA NIC with Gen5 EC2 instances (multi—NIC interfaces and v14.1.x and higher)
                                            **** Achievable using Azure Accelerated Networking (multi-NIC interfaces and v15.0 and higher)
                                            † BYOL only
                                            †† Utility (PAYG) billing only



                                            Please refer to this support matrix on askf5.com to learn more about support for BIG-IP VE in the
                                            cloud. You can also leverage the BIG-IP Image Generator Tool to create custom VE images for
                                            specific TMOS releases or hot-fixes that may not be available in cloud marketplaces.




                                            DATASHEET / BIG-IP VIRTUAL EDITIONS                                                                                                                    11



          DataCloud Technologies, LLC                                                                                                                                     Page | L-11
         Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 13 of 15



         F5 BIG-IP VIRTUAL EDITIONS: SIMPLIFIED LICENSING AND CHOICES

         F5 virtual editions are available for all BIG-IP modules and can be purchased based on throughput
         tier from the 10M non-production lab license to the 25 Mbps, 200 Mbps, 1 Gbps, 3 Gbps, 5 Gbps,
         and 10 Gbps production licenses. As performance requirements increase, F5 offers pay-as-you-
         grow upgrade licenses. In addition, F5 offers High-Performance VE licenses with no throughput
         limits and allows you to increase the number of vCPUs to increase performance—up to a maximum
         of 24 vCPUs.

         BIG-IP Virtual Editions are available in a range of licensing models to suit your individual business
         and budget and budgeting requirements, including:


           • Perpetual (Bring-your-own-license)—One-time CapEx purchase, supporting 3 major
              software releases.

           • Subscription—1- to a 3-year subscription with unlimited version upgrades and premium
              support included

           • Utility (Pay-as-you-go)—Hourly or monthly billing for maximum flexibility and no long-term
              commitment

           • Hybrid-Enterprise Licensing Agreement—3-year subscription with maximum architectural
              flexibility across hybrid environments, annual budget protection and premium support included.

         The Good, Better, Best bundle offerings from F5 provide you with the best value through flexibility
         to provision additional advanced application traffic management and security modules as needed.



         BIG-IP CLOUD EDITION

         In the age of CI/CD, increased automation, and DevOps methodologies, flexibility, agility, and
         speed-to-market are the names of the game. Achieving these goals can be difficult, however,
         especially when different teams are aligned to different priorities.

         For teams with app delivery and security concerns, F5 BIG-IP Cloud Edition is a great option.
         It was designed to enable app teams with self-serve app services in public and private cloud
         environments. BIG-IP Cloud Edition delivers dedicated, right-sized, and secure F5 application
         services with per-app manageability and analytics at every stage of the application lifecycle—
         from initial development to production deployment.

         Using BIG-IP Per-App Virtual Editions (VEs) in tandem with BIG-IQ Centralized Management
         provides app owners, SecOps, and NetOps teams with industry-leading F5 services including
         traffic management, advanced WAF, role-based control, health monitoring, actionable analytics,
         and autoscaling. These services are dedicated to individual apps, which means more agility, lower
         TCO, shorter maintenance windows, and reduced ticket times. It’s the first solution that aligns the
         priorities of app owners, NetOps, and SecOps.



         DATASHEET / BIG-IP VIRTUAL EDITIONS                                                                12



DataCloud Technologies, LLC                                                                                      Page | L-12
         Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 14 of 15



         And it does it through the same scalable, secure, and customizable services provided by
         traditional F5 VEs—at a price and with a license model (limited to one Virtual IP and three Virtual
         Servers) appropriate for supporting individual applications—a more flexible and agile way to
         ensure your apps are always available and performing optimally.



         GET STARTED TODAY

         See for yourself how BIG-IP Virtual Editions can provide an agile, flexible, and efficient way to
         deploy and optimize application services.

         Download the free BIG-IP VE trial

         Start testing how you can make your application fast, secure, and available with a full-featured
         BIG-IP VE—including BIG-IQ Centralized Management—in the environment of your choice.
         Download a 30-day trial of a BIG-IP VE now. Please review the “Getting Started” documentation.

         Get a full evaluation license

         Request a free evaluation license to gain access to the latest versions of F5 virtual editions.

         Buy BIG-IP for your development lab

         Build, test, configure, and stage BIG-IP modules in your development lab.

         Try BIG-IP VEs in the public cloud

         Try BIG-IP VEs through public cloud providers with free trials and pay-as-you-go hourly billing.
         See how to get started in AWS, Azure, and GCP by watching the videos.



         F5 GLOBAL SERVICES

         Demands on you and your teams are high. You have to balance implementing business solutions
         rapidly while maintaining a very high level of solution availability. Accordingly, F5 Global Services
         and its partners offer world-class consulting, support, and training to help you get the most from
         your F5 investment. Whether it’s providing fast answers to questions, training internal teams, or
         handling entire implementations from design to deployment, F5 Global Services and its partners
         can help ensure that your applications scale and are always secure, fast, and available. For more
         information about F5 Global Services, contact consulting@f5.com or visit f5.com/support.



         DEVCENTRAL

         The F5 DevCentral™ user community of more than 200,000 members is your source for additional
         technical documentation, discussion forums, blogs, media, and more related to BIG-IP virtual
         editions, application services in virtualized data centers, and cloud deployments.



         DATASHEET / BIG-IP VIRTUAL EDITIONS                                                                   13



DataCloud Technologies, LLC                                                                                      Page | L-13
                Case 2:20-cv-00872 Document 1-13 Filed 06/08/20 Page 15 of 15



                                                MORE INFORMATION

                                                To learn more about the BIG-IP family of products, visit f5.com to find these
                                                and other resources:


                                                Datasheets                                                               Web pages
                                                BIG-IP Local Traffic Manager                                             Virtual Editions
                                                BIG-IP DNS                                                               Cloud Computing
                                                BIG-IP Advanced Firewall Manager                                         Cloud Solution Templates
                                                BIG-IP Application Security Manager                                      F5 on AWS
                                                BIG-IP Access Policy Manager                                             F5 on Azure
                                                BIG-IP Carrier-Grade NAT                                                 F5 on GCP
                                                BIG-IP Policy Enforcement Manager                                        F5 on IBM Cloud
                                                BIG-IQ Centralized Management                                            F5 on Alibaba
                                                Container Ingress Services                                               F5 on VMware
                                                                                                                         F5 on OpenStack
                                                                                                                         F5 Automation Toolchain
                                                Case studies
                                                American Systems Launches Secure EMNS for Service Members with F5 and Microsoft Azure
                                                Maximus Streamlines Operations with F5 in AWS
                                                Ricacorp Properties Strengthens Website Security with F5 on Microsoft Azure

                                                White papers
                                                Migrating Tier 1 Application Workloads to AWS with F5
                                                How to Add F5 Application Delivery Services to OpenStack
                                                The BIG-IP Platform and Microsoft Azure: Application Services in the Cloud

                                                Overview
                                                VE FIPS Solution Overview




    ©2020 F5 Networks, Inc. All rights reserved. F5, F5 Networks, and the F5 logo are trademarks of F5 Networks, Inc. in the U.S. and in certain other countries. Other F5 trademarks are identified at f5.com.
    Any other products, services, or company names referenced herein may be trademarks of their respective owners with no endorsement or affiliation, expressed or implied, claimed by F5.
    DC0320 | DS-CLOUD-454743965




DataCloud Technologies, LLC                                                                                                                                                    Page | L-14
